Case 1:17-cv-00289-JMS-MJD Document 218 Filed 03/26/19 Page 1 of 3 PageID #: 2813



                             IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

     MICHAEL RAY STAFFORD,                             )
     CHARLES SMITH and DOUGLAS SMITH,                  )
     individually, and on behalf of those              )
     similarly situated,                               )
                                                       )
                    Plaintiffs,                        )
                                                       )
            v.                                         )    Case No. 1:17-cv-289-JMS-MJD
                                                       )
      ROBERT E. CARTER, JR., et al.,                   )
                                                       )
                    Defendants.                        )

                    PLAINTIFFS’ MOTION FOR PERMANENT INJUNCTION

           Plaintiffs, Michael Ray Stafford, Charles Smith, and Douglas Smith, individually, and class

     members, by counsel, pursuant to Federal Rule of Civil Procedure 65(d), hereby respectfully

     move the Court to issue a permanent injunction in their favor. Plaintiffs incorporate their Brief

     in Support of Motion for Permanent Injunction (hereinafter “Brief”) filed in support of this

     motion, and show the Court as follows:

            1.      Plaintiffs and class members are all current and future prisoners in Indiana

     Department of Correction (“IDOC”) custody who have been diagnosed, or will be diagnosed,

     with chronic Hepatitis C (“HCV”), and for whom treatment with DAA medication is not

     medically contraindicated. [Filing No. 186 at 43.] Defendants maintain policies and practices

     that deny effective treatment for chronic HCV, and are thus deliberately indifferent to Plaintiffs’

     and class members’ serious medical needs. Effective treatment of chronic HCV generally

     requires treatment with FDA-approved direct-acting antiviral drugs (“DAAs”) consistent with the

     standard of care within the medical community.

            2.      This Court granted Plaintiffs’ Motion for Summary Judgment with respect to
Case 1:17-cv-00289-JMS-MJD Document 218 Filed 03/26/19 Page 2 of 3 PageID #: 2814




     their Eighth Amendment claim, and held that Defendants’ treatment policies, practices and

     omissions for inmates with chronic HCV violate the Eighth Amendment. [Filing No. 186 at 43.]

     Plaintiffs now move the Court to issue a permanent injunction against Defendants who are

     officials with the IDOC: Commissioner Robert E. Carter, Jr., and Chief Medical Officer Kristen

     Dauss, M.D.1

            3.      A permanent injunction should issue because the Plaintiffs have prevailed upon

     their Eighth Amendment claim, and for the reasons identified in the Brief.

            4.      More specifically, an injunction should issue because:

                    a.     Plaintiffs will be irreparably injured without an injunction, for pain,

                           suffering, and risk of death constitute irreparable injury;

                    b.     Plaintiffs have no adequate remedy at law, for their pain, suffering, health

                           deterioration, disease progression, and heightened mortality risk cannot be

                           compensated by monetary damages alone;

                    c.     The balance of harms weighs in favor of an injunction, for without one,

                           Plaintiffs will be harmed, and Defendants have identified no hardship

                           resulting from ceasing to violate Plaintiffs’ Eighth Amendment rights; and

                    d.     An injunction would serve the public interest, by, inter alia, helping to

                           eliminate HCV.

            Wherefore, named Plaintiffs and class members, by counsel, request that the Court issue

     a permanent injunction:




     1Dr. Dauss has been automatically substituted for former Chief Medical Officers Michael
     Mitcheff, M.D., and William C. VanNess, II, M.D., pursuant to Fed. R. Civ. P. 25(d).



                                                  2
Case 1:17-cv-00289-JMS-MJD Document 218 Filed 03/26/19 Page 3 of 3 PageID #: 2815




            1. Requiring Defendants, Robert E. Carter, Jr., and Kristen Dauss, M.D., to modify

                their policies and practices governing the treatment and care of inmates with chronic

                Hepatitis C, such that:

                   a. all plaintiffs and class members who seek treatment with DAAs are provided

                       such treatment immediately; or

                   b. all plaintiffs and class members who seek treatment with DAAs are provided

                       such treatment pursuant to a timeline ordered by this Court:

            and,

            2. Requiring Defendants to provide and direct their medical contract vendor with all

                resources, financial and otherwise, necessary to identify and implement the foregoing,

                such that all plaintiffs and class members who seek treatment with DAAs are provided

                such treatment.

     Respectfully submitted,


     s/ Mark W. Sniderman                                    s/ Robert Katz
     Mark W. Sniderman                                       Robert Katz
     FINDLING PARK CONYERS                                   INDIANA UNIVERSITY ROBERT H.
      WOODY & SNIDERMAN, PC                                   MCKINNEY SCHOOL OF LAW
     151 N. Delaware St., Ste. 151                           530 West New York Street
     Indianapolis, IN 46204                                  Indianapolis, IN 46202
     (317) 231-1100 T                                        (317) 278-4791 T
     (317) 231-1106 F
     msniderman@findlingpark.com


                        Attorneys for Named Plaintiffs Michael Ray Stafford, Charles Smith
                                      and Douglas Smith, and Class Members




                                                    3
